In a proceeding in rem brought pursuant to RPTL article 11 to foreclose tax liens, CKC of New York and Sunset Meadows Associates, L.P., the appeal is from a judgment of the Supreme Court, Orange County (Slobod, J.), dated November 3, 1999, which, upon an order of the same court, dated October 5, 1999, inter alia, granting the petitioner’s motion for summary judgment on the petition and to strike their answer, is in favor of the petitioner and against them, and directed that their property be conveyed to the petitioner for resale at public auction.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contention, the 1993 and 1994 amendments to RPTL 1164 did not abrogate the rule that a property owner may not stay the collection or enforcement of an assessment while challenging the validity of an assessment (cf., Herzog v Town of Thompson, 251 AD2d 917). In addition, the appellants cannot, in effect, stay enforcement of the in rem proceeding on the ground that they were subjected to an intentionally excessive tax because they failed to pay other taxes that are indisputedly valid (see, 423 S. Salina St. v City of Syracuse, 68 NY2d 474, 483). Furthermore, the appellants neither alleged nor proved that the notice they received was deficient (see, Mennonite Bd. of Missions v Adams, 462 US 791; see also, RPTL 1134).
The appellants’ remaining contention regarding the applicability of CPLR 9802 in a related action has not been considered since it is not brought up for review on the appeal from the judgment. S. Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.